Citation Nr: 1647283	
Decision Date: 12/19/16    Archive Date: 12/30/16

DOCKET NO.  11-06 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.  


REPRESENTATION

Appellant (Veteran) represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 



INTRODUCTION

The Veteran served on active duty from February 1969 to April 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which is the Agency of Original Jurisdiction (AOJ) in this matter.  

In a July 2014 decision, the Board granted a higher initial rating of 30 percent for PTSD, effective the date of claim for service connection on August 4, 2008.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (the Court).  In April 2015, the Court granted a joint motion for partial remand (JMPR) vacating the Board's decision to the extent that it denied entitlement to an initial rating in excess of 30 percent for PTSD.  In June 2015, the Board remanded the issue for additional evidentiary development.  In a subsequent April 2016 decision, the Board granted a higher initial rating of 50 percent, effective the date of claim on August 4, 2008, which the Veteran again appealed to the Court.  In October 2016, the Court again granted a JMPR vacating the Board decision.  The issue is again before the Board for appellate review.  

The appeal is again REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

The record consists entirely of electronic claims files and has been reviewed.  


REMAND

The October 2016 JMPR noted a private medical opinion received in June 2015 which indicates that the Veteran's symptoms match the criteria for a 100 percent evaluation for PTSD under Diagnostic Code 9411 of 38 C.F.R. § 4.130 (2015).  The opinion also states that the disorder caused the Veteran to be unemployable.  As these findings differ greatly from those noted in the most recent VA examination report dated in July 2015 (which indicated occupational and social impairment due to mild or transient symptoms), a remand for another VA examination is warranted.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).  

Further, as the issue of employability has been raised by the record, the issue of TDIU has been included on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Lastly, any outstanding VA treatment records should be included in the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Include in the record any outstanding VA treatment records, the most recent of which submitted by VA are dated in April 2015.  

2.  Schedule the Veteran for a VA examination to determine the current severity of the service-connected psychiatric disability and its impact on his employability.  The examiner should review the electronic claims file.  Any indicated studies deemed necessary by the examiner should be accomplished.

3.  After the completion of any action deemed appropriate in addition to that requested above, the Veteran's claims, to include the claim to a TDIU, should be readjudicated.  All evidence received since the November 2015 Supplemental Statement of the Case (SSOC) should be considered.  If any benefit sought remains denied, the Veteran should be provided a new SSOC. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




